Dismissed and Memorandum Opinion filed December 6, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00876-CR
                                  NO. 14-11-00877-CR
                                    ____________

                           MELVIN LEE PRATT, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 208th District Court
                                 Harris County, Texas
                      Trial Court Cause Nos. 1237724 & 1298045


                      MEMORANDUM                     OPINION

       Appellant entered a guilty plea to two charges of possession of a controlled
substance with intent to deliver. In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on September 19, 2011, to confinement in
the Institutional Division of the Texas Department of Criminal Justice for twelve years in
trial court cause number 1237724 and for six years in trial court cause number 1298045.
The sentences were ordered to run concurrently. Appellant filed a pro se notice of appeal
in each case. We dismiss both appeals.
       In each case, the trial court entered a certification of the defendant’s right to appeal
in which the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). In each case, the trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record in each case
supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

       Accordingly, the appeals are dismissed.


                                       PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                               2